DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection.
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.  Based on applicant’s filed amendments, Yokoyama teaches a tape roll 63 is on the flange part 73 in the posture in which one end surface (defined by the core 63 of the tape roll) comes in direct contact with a specific side 83 of the flange part 73, thereby reading on the newly amended claim 3.


[AltContent: arrow][AltContent: textbox (Direct contact between side 83 and tape roll 63)][AltContent: oval]
    PNG
    media_image1.png
    327
    563
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP08-39878) in view of Moehle (3,540,671), further in view of Yakoyama (2013/0216292).
	With respect to claim 3, Shibata et al. teaches in Fig. 3 a tape printing system  comprising: a tape printing device (12); and a tape supplying device (1) that supplies a printing tape (3) from a tape roll (2) having the printing tape (3) wound therein to the tape printing device (12), wherein the tape supplying device (1) includes a roll supporting part (4) that supports the tape roll (2) in a posture in which a rotation axis (along the shaft of 4) of the tape roll (2) crosses a mounting surface (22, which contains surface 23) on which the tape printing device (12) and the tape supplying device (1) are mounted (as 22 allows the printer be mounted to the tape supplying device while surface 23 allows a tape supplying device to be mount to the printer, as seen in Fig. 4) and the mounting surface (22) is perpendicular to a gravity direction (as surface 23 of mounting surface 22 is perpendicular to the downward direction of gravity).
Shibata et al. remains silent regarding the roll supporting part includes a cylindrical part and a flange part, wherein the cylindrical part is at a center of the roll supporting part, the flange part expands outside in a radial direction of the cylindrical part, the flange part is expanded from an intermediate part that is in an axial direction of the cylindrical part, the roll is on the flange part, the tape roll is on the flange part in the posture in which one end surface of the tape roll comes in direct contact with a specific side of the flange part and a pedestal part that rotatably supports the roll supporting part.
Yokoyama teaches a similar roll supporting part includes a cylindrical part (71) and a flange part (73), wherein the cylindrical part (71) is at a center of the roll supporting part (as seen in Fig. 5B, where 7a is the center shaft), the flange part (73) expands outside in a radial direction of the cylindrical part (71, as seen in Fig. 5B), the flange part (73) is expanded from an intermediate part (75) that is in an axial direction of the cylindrical part (71), a tape roll (63) is on the flange part (73, as seen in Fig. 5B, where the inner core 63 sit on the flange part 73), the tape roll (63) is on the flange part (73) in the posture in which one end surface (defined by the core 63) of the tape roll (63) comes in direct contact with a specific side (83) of the flange part (73) and a pedestal part (25) that rotatably supports the roll supporting part (as seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll supporting portion of Shibata et al. to include the cylindrical part, flange and the pedestal part of Yokoyama because Yokoyama teaches such a modification facilitates the loading of printing tapes of different tape widths in a printer, thereby avoiding the waste of natural resources [0012].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art does not teach or render obvious the claimed combination, in particular a tape printing device; and a tape supplying device, the cartridge includes a platen roller and a tape path into which the printing tape fed out from the tape roll is introduced before the cartridge is installed in the cartridge installation part, the cartridge installation part has a platen shaft that is inserted into the platen roller when the cartridge is installed, the platen shaft extends in a direction crossing a mounting surface on which the tape printing device and the tape supplying device are mounted, the tape supplying device includes a roll supporting part that supports the tape roll in a posture in which a rotation axis of the tape roll crosses the mounting surface, and supplies the printing tape to the tape printing device in a state in which the tape supplying device is not installed on the tape printing device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima et al. (2013/0255459) teaches a roll of tape supported by a flange.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853